Citation Nr: 0531624	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  95-00 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for coronary artery disease.

2.  Entitlement to an increased evaluation for paroxysmal 
atrial tachycardia, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension. 

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1994 and August 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Philadelphia, Pennsylvania (RO).  

In July 1994, the RO denied the veteran's claim for an 
increased rating for his service connected paroxysmal atrial 
tachycardia, then evaluated as 10 percent disabling.  The 
veteran filed a timely appeal of this decision to the Board.  

In August and September 2000, the Board, followed by the RO, 
assigned separate evaluations for coronary artery disease, 
evaluated as 30 percent disabling, paroxysmal atrial 
tachycardia, evaluated as 10 percent disabling, and 
hypertension, evaluated as 10 percent disabling.  In 
September 2000, the RO also denied entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  In November 2000, the 
veteran filed a Notice of Disagreement with the August 2000 
decision, specifically challenging the decision regarding 
TDIU.  

Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In August 2001, the 
veteran's representative and VA General Counsel filed a joint 
motion to vacate that part of the Board's August 2000 
decision that denied a separate rating in excess of 10 
percent for paroxysmal atrial tachycardia, a separate initial 
rating in excess of 10 percent for hypertension, and a 
separate initial rating in excess of 30 percent for coronary 
artery disease.  By a subsequent Order, the Court so vacated 
the Board's August 2000 decision and remanded the appeal to 
the Board for further action.

In July 2003, the Board, consistent with the joint motion 
between the veteran's representative and VA General Counsel, 
remanded this matter for additional development and 
adjudication.  This having been completed, the matter is 
again before the Board.

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Neither the former criteria for cardiovascular 
disabilities, in effect when the veteran filed his claims, 
nor the revised criteria, which became effective January 12, 
1998, are more favorable to the veteran's claims.

2.  The veteran's coronary artery disease is mild in nature, 
and is characterized by neither a history of acute coronary 
occlusion or thrombosis, nor a history of substantiated 
anginal attacks; in addition, the veteran's coronary artery 
disease is not marked by dyspnea, fatigue, angina, dizziness, 
or syncope resulting from a workload of greater than 5 METS 
but not greater than 7 METS, evidence of cardiac hypertrophy 
or dilatation on electrocardiogram, echocardiogram, or x-ray, 
a left ventricular dysfunction with an ejection fraction of 
30 to 50 percent, or chronic congestive heart failure.  

3.  The veteran's episodes of paroxysmal atrial tachycardia 
are infrequent, and have not been verified by ECG or Holter 
monitor studies.  

4.  The veteran's hypertension requires continuous 
medication; however, it does not result in predominant 
diastolic readings of 110 or more, or predominant systolic 
readings of 200 or more.   

CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 30 percent for coronary artery disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104; Diagnostic Code 
7005 (1997, 2004).

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for paroxysmal atrial tachycardia have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104; 
Diagnostic Codes 7010, 7013 (1997), 7010 (2004).

3.  The criteria for the assignment of an evaluation in 
excess of 10 percent for hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.104; Diagnostic Code 7101 (1997, 
2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

Here, the RO, in letters dated in May and July 2003, and June 
2004, provided the veteran with the notice required under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was furnished notice of the types of evidence 
needed in order to substantiate his claim of entitlement to 
an increased evaluation in his service-connected 
disabilities, as well as the types of evidence VA would 
assist him in obtaining.  Specifically, the veteran was 
informed that he must provide evidence showing that his 
service-connected disabilities had increased in severity.  
The veteran was also informed that this evidence could 
consist of treatment records pertinent to his claimed 
conditions, especially those that are recent (within the last 
12 months).  The veteran was also invited to submit this 
information to VA. 

In addition, the veteran and his representative were provided 
with a copy of the July 1994 and September 2000 rating 
decisions, the November 1994 Statement of the Case, and 
February 2000, and July 2005 Supplemental Statements of the 
Case.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claims.  By way of these 
documents, as well as the RO's VCAA and development letters, 
the veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf.  

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claims, the 
notice was provided by the RO prior to the July 2005 
Supplemental Statement of the Case, and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claims.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
See also, Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence that have been 
associated with the claims file consists of the veteran's 
service medical records, post-service medical records, VA 
examinations in connection with his claims, and statements 
submitted by the veteran and his representative in support of 
his claims.  In addition, the Board notes that this matter 
has been remanded for further development and adjudication. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted and adjudication of his 
claims on appeal poses no risk of prejudice to the veteran.  
See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

II.  Increased rating claims.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson  v. Brown, 12 Vet. App. at 126.

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Finally, where a law or regulation changes during the 
pendency of a claim, the Board must first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

A.  Background.

In an April 1972 rating decision, the veteran was awarded 
service connection, with a 10 percent initial rating, for 
paroxysmal atrial tachycardia.  

VA hospitalization was afforded the veteran from August to 
September 1991.  He sought treatment for psychiatric 
symptoms, and also had numerous somatic complaints "without 
any basis," according to his doctors.  A "significant 
personality problem" was noted.  Although he reported a 
depressed mood and related symptoms, he was observed 
comfortably watching TV and relating appropriately on the 
ward, and his sleep and eating habits were also good.  A 
"prominent discrepancy" between his subjective complaints 
and his observed behavior was recorded.  He was encouraged to 
return to work, but described his current job as unrewarding 
and beneath his educational achievements; he desired Social 
Security Disability benefits and a VA pension, and 
"consistently declined" to return to work.  He was 
discharged with diagnoses of recurrent major depressive 
disorder, and passive aggressive personality disorder.  
Although he was prescribed medications for his complaints, he 
refused to take them upon discharge.  

The veteran was hospitalized at a VA medical facility for 
psychiatric complaints in October 1991.  A tendency toward 
"hospital dependency" was noted.  His tendency toward 
somatization was described as "prominent."  He was 
diagnosed with a major depressive episode, with somatization, 
and a passive aggressive personality disorder.  

He returned for additional VA hospitalization in March 1992.  
He reported "vague somatic complaints," with "claimed 
'anxiety spells'" which were not evident objectively, 
according to his doctors.  He also claimed to have visual 
hallucinations, although these reports were described as 
"highly questionable."  His final diagnoses included major 
depression and a personality disorder.  

The veteran was afforded VA hospitalization in January 1993 
secondary to psychiatric complaints.  His symptoms included 
poor sleep, social isolation, and depressed mood.  His 
motivation was described as poor, and he exhibited "somatic 
preoccupations."  He was also noted to be pursuing 
"secondary gains," in the form of a "sick role for 
obtaining some disability and not going back to work."  He 
was diagnosed with a bipolar disorder, not otherwise 
specified.  

The veteran sought treatment at a VA medical center in 
November 1993 for an episode of chest pain following 1-2 
hours of bowling.  The chest pain was relieved by 
nitroglycerin tablets, and he denied shortness of breath or 
diaphoresis.  He was noted to be a smoker with borderline 
hypertension.  An echocardiogram revealed sinus brachycardia, 
but otherwise normal findings.  After evaluation, he was 
transferred to another VA medical center for cardiac 
catheterization, which was performed without complication.  

The veteran continued to experience chest pain in November 
1993, and sought treatment from his private physician, Dr. 
F.J.B., M.D.  Dr. B. reviewed the veteran's cardiac 
catheterization results, described them as normal, and 
diagnosed a possible gastrointestinal disability.  The 
veteran then reported to the emergency room of a private 
hospital, where a myocardial infarction was ruled out.  An 
electrocardiogram was within normal limits.  His chest pain 
was described as "non-cardiac," and gastritis was 
diagnosed, among other disabilities.  He was discharged after 
a few days and told to seek outpatient follow-up care.  

The veteran returned to a VA medical center in December 1993 
for additional psychiatric treatment.  He was discharged that 
same month.  

In March 1994, the veteran filed a claim for an increased 
rating for his service connected heart disability.  He was 
afforded an April 1994 VA cardiovascular examination, and 
reported doing well until November 1993, when he again had 
chest pain, resulting in his hospitalization and cardiac 
catheterization.  Since then, he has shortness of breath with 
exertion, and "passing out" spells which occur every other 
day and last for 1-2 minutes.  Physical examination revealed 
blood pressure readings of 170/120, and a pulse rate of 88.  
His chest was clear to percussion and auscultation.  The 
final diagnoses were coronary artery disease, per history of 
abnormal tachycardia, hypertensive heart disease, and history 
of abnormal coronary angiogram, per the veteran.  

The RO considered the medical evidence and issued a July 1994 
rating decision denying the veteran's increased rating claim 
for his service connected cardiovascular disability.  He 
responded with an August 1994 notice of disagreement, 
initiating this appeal.  He also asserted that his 
hypertension and coronary artery disease were due to or the 
result of his service connected paroxysmal atrial 
tachycardia.  A statement of the case was afforded the 
veteran in November 1994.  He responded with a December 1994 
VA Form 9, perfecting his appeal.  

In an August 1994 statement to the VA, the veteran stated he 
was receiving Social Security Disability benefits; in 
September 1995, the RO sent a letter to the Social Security 
Administration requesting the medical evidence developed in 
conjunction with the veteran's benefits claim.  These records 
were received in December 1995.  That same month, the RO also 
received the records associated with the veteran's disability 
retirement from the U.S. Postal Service secondary to health 
concerns.  

In addition to his inpatient treatment, the veteran has 
received regular VA outpatient treatment since the late 
1980's.  The majority of this treatment has been for 
psychiatric complaints, chiefly depression, as well as 
various physical complaints, including dizziness, chest pain, 
shortness of breath, and double vision.  Numerous blood 
pressure readings were taken, with results as follows: 140/90 
in October 1993, 136/88 in February 1994, 140/90 in June 
1994, 140/92 in October 1994, 150/80 in December 1994, 142/90 
in January 1995, 154/86 in February 1995, 142/88 in December 
1995, and 180/90 in May 1996.  

The veteran has submitted his own written statements to the 
VA on numerous occasions detailing his medical history.  In a 
January 1996 statement to the VA, he reported that he had a 
"heart attack" in November 1993.  

A February 1996 VA chest X-ray of the veteran revealed a 
heart of normal size.  The overall impression was of a normal 
chest X-ray.  A contemporaneous stress test was negative for 
ischemia.  Also that month, he was afforded a VA thallium 
test, which showed mild abnormality.  A small, fully 
reversible ischemic defect was detected, which the examiner 
opined could be treated with medication.  An April 1996 VA 
chest X-ray also confirmed the veteran's heart was of normal 
size.  

The veteran again reported chest pain in April 1996 and was 
hospitalized at a VA medical center; however, because a 
cardiology evaluation was "not fruitful in disclosing 
causes" of the veteran's pain, his psychiatric disabilities 
were suspected as the cause.  His blood pressure was 137/79, 
and an EKG was negative for ischemic changes.  His cardiac 
work-up was negative for abnormalities.  A VA psychiatrist 
also evaluated the veteran during his hospitalization, and 
his prior negative cardiovascular tests were discussed.  The 
veteran "did not want to believe" that his cardiac work-up 
was negative for blockages; he was convinced he had coronary 
artery blockages.  

Another VA cardiovascular evaluation was afforded the veteran 
in May 1996.  He again reported chest pain, cold sweats, and 
occasional episodes of syncope.  Upon objective examination, 
the veteran's heart displayed a normal sinus rhythm, without 
murmurs or gallops.  His blood pressure was 140/80.  The 
final impression was of mild coronary artery disease.  

The veteran was again examined by VA personnel in February 
1997, but the handwritten examination report is mostly 
illegible.  An electrocardiogram revealed no significant 
abnormalities.  A chest x-ray was negative for any active 
chest disease or enlargement of the heart.  Hypertension and 
mild coronary artery disease were diagnosed.  

In an August 1998 rating decision, the RO determined, based 
on the medical evidence of record, that service connection 
was also warranted for the veteran's hypertension and 
coronary artery disease.  His initial grant of service 
connection for paroxysmal atrial tachycardia was thus 
changed, and a single rating of 30 percent for "coronary 
artery disease with paroxysmal atrial tachycardia and 
hypertension" was assigned.  This award was made effective 
to March 1994, the date of his original increased rating 
claim.  

In September 1998, the veteran was afforded a VA examination 
to evaluate his hypertension.  A history of hypertension 
since 1984 was noted, for which the veteran takes medication.  
Multiple blood pressure readings were taken, with results as 
high as 140/80.  Examination of the heart revealed no 
abnormalities.  A September 1998 VA echocardiogram 
examination revealed a normal sinus rhythm, but with left 
atrial enlargement.  The impression was of a borderline 
echocardiogram.  Diagnosis was of essential hypertension.  

The veteran's heart disease was also evaluated by the VA in 
September 1998.  He gave a history of chest pain requiring 
hospitalization in 1993 and 1996, and described these 
episodes as frequent.  A recent history of tachycardia was 
denied.  The final diagnosis was of coronary artery disease, 
"probably minimal."  

Another VA cardiovascular examination was afforded the 
veteran in December 1999.  The veteran reported that he had 
recently been diagnosed with non-insulin dependent diabetes.  
He continued to report chest pain and shortness of breath, 
especially with exertion.  Physical examination revealed him 
to be alert, and in no apparent distress.  His blood pressure 
was 115/52, and his heart rate was normal, without evidence 
of murmurs.  An EKG revealed normal sinus rhythm with left 
atrial enlargement.  He had previously undergone a February 
1999 exercise stress test which resulted in a maximum 
workload of 10 METS and a maximum blood pressure of 184/88.  
The veteran reported chest pain at peak exertion, but no EKG 
changes were noted in association with the reported chest 
pain.  His left ventricle ejection fraction was estimated to 
be 54 percent.  An April 1999 thallium test revealed no 
perfusion defect in the left ventricle, and the findings were 
described as "essentially normal."  His last episode of 
tachycardia was reportedly in 1992.  A December 1999 chest X-
ray was unremarkable.  His heart was normal in size.  Final 
diagnoses included a history of chest pain, tachycardia, and 
hypertension.  

The RO considered the medical evidence of record and denied 
the veteran an increased rating in excess of 30 for his 
cardiovascular disabilities.  The claim was then forwarded to 
the Board.  

Since the Board's previous decision in August 2000, 
additional records pertinent to the veteran's heart 
conditions have been associated with his claims file.  These 
include additional records from the Social Security 
Administration, a VA examination dated in October 2002, and 
additional VA treatment records.  The vast majority of the 
additional Social Security Administration and VA treatment 
records are duplicates of evidence already contained in the 
veteran's file and reviewed  above, or are irrelevant to the 
veteran's heart conditions.  These records do, however, 
contain a March 2001 examination transcribed for the 
Pennsylvania Bureau of Disability.  In this examination, the 
examiner noted the veteran's reported history of coronary 
artery disease, hypertension diabetes mellitus and 
depression.  During the examination, the veteran reported 
that he experiences occasional chest discomfort, with chest 
pain two to three times per week and shortness of breath.  
Otherwise, he was clinically stable.  The veteran was noted 
to be on medication for his hypertension.  The veteran's 
blood pressure at 10-15 minute intervals was 160/80, 148/82, 
and 134/80.  Examination of the veteran's heart revealed 
normal sounds, regular S1 and S2, and no murmurs or gallops.  
He was diagnosed with coronary artery disease, and history of 
hypertension.

The VA treatment records from August 2000 to the present 
reveal that the veteran sought treatment for symptoms related 
to his heart conditions on only two occasions, in January 
2001 and January and February 2004.  The January 2001 
treatment note indicated that the veteran complained of chest 
pains.  He was noted to have had a stress test and cardiac 
catheterization in the past that were unremarkable.  It was 
also noted that the veteran was evaluated in the cardiology 
clinic a few months prior and that this examination failed to 
show any significant cardiac etiology for the pains that the 
veteran stated that he had.  Other that this, the only 
notations in the veteran's more recent VA records indicate 
that he is taking medication for hypertension.

In January and February 2004, the veteran was seen by VA for 
dizziness.  He underwent a cardiac evaluation which was 
negative.  He also had a normal neurological evaluation.  A 
noted dated in February 2004, indicated that a cardiac work-
up was negative and a carotid Doppler study was unremarkable.  

Finally, the record contains an October 2002 VA examination 
afforded the veteran in connection with his claim.  The 
examiner stated that he reviewed the veteran's claims file 
and gave a brief history of the veteran's heart conditions as 
described above.  The examiner noted that there is no history 
of myocardial infarction, CVA, peripheral vascular disease, 
congestive heart failure, valvular disease, rheumatic fever, 
or congenital heart disease.  During, the examination, the 
veteran complained that he occasionally gets chest pain, 
described sometimes as sharp, sometimes as heaviness with 
occasional radiation to the left arm.  These were noted to be 
relieved with rest.  The veteran stated that the last such 
episode was 10 days prior to the examination.  The veteran 
denied any post-prandial or rest angina.  The veteran stated 
that he occasionally feels dizzy, but denied palpitations and 
syncope.  The veteran's blood pressure was 136/86, 137/90, 
and 136/99.  Physician examination of the veteran's heart 
revealed regular S1 and S2, and no murmur or gallop.  An EKG 
done in connection with the examination showed normal sinus 
rhythm with heart rate of 71 per minute with minimal T-wave 
flattening in lead I AVL and inferior lead V6.  The veteran 
was also afforded an echocardiogram, a thallium stress test 
and a Holter monitor test.  The echocardiogram revealed a 
left ventricular ejection fraction of 55%, with no regional 
wall motion abnormality noted.  There was borderline normal 
LV function noted.  During the thallium stress test, the 
veteran walked for 11 minutes and 36 seconds on a treadmill 
and achieved 13.7 METS, 97% of his targeted heart rate, and 
there were no new EKG changes suggestive of ischemia.  
Thallium imaging did not show any perfusion defect, neither 
at rest nor on exercise.  The Holter monitor test revealed no 
PVCs (premature ventricular contractions) and only 10 PACs 
(premature atrial contractions) were noted.  When the veteran 
complained of chest pain, there were no ST-T changes.  The 
impression was normal sinus rhythm with rare PACs.  Based on 
his examination and the tests performed on the veteran, the 
examiner stated that the veteran has an exercise capacity of 
13.7 METS, without any significantly reversible ischemia, 
either on the EKG or with Thallium perfusion.  The examiner 
also noted that the veteran can work and that his heart 
conditions should not prevent him from doing any kind of job.  

B.  Analysis.

The veteran seeks an increased rating, in excess of 30 
percent, for his service connected coronary artery disease, 
in excess of 10 percent for his paroxysmal atrial 
tachycardia, and in excess of 10 percent for hypertension.  

As an initial matter, the Board notes that the veteran has 
been awarded separate evaluations for his coronary artery 
disease, paroxysmal atrial tachycardia, and hypertension.  
While applicable regulations prohibit "the evaluation of the 
same manifestations under different diagnoses" [38 C.F.R. 
§ 4.14 (1999)], that is not the result in the present case.  
According to the most recent diagnostic criteria for 
cardiovascular disabilities, coronary artery disease is rated 
based on reduced workload capacity (Diagnostic Code 7005), 
paroxysmal atrial tachycardia is rated based on number of 
episodes (Diagnostic Code 7010, Supraventricular 
Arrhythmias), and hypertension is rated based on predominant 
diastolic pressure (Diagnostic Code 7101); these criteria 
clearly address different manifestations of the veteran's 
various cardiovascular disabilities, and thus separate 
ratings are warranted.  Cf. 38 U.S.C.A. § 7104(c) (West 
2002); VAOPGCPREC. 23-97 (July 1, 1997).  Further, unless 
otherwise prohibited by the rating schedule, "the 
disabilities arising from a single disease entity . . . are 
to be rated separately."  38 C.F.R. § 4.25(b) (1999).  The 
U. S. Court of Appeals for Veterans Claims (Court) has also 
held that "distinct and separate" symptomatology may be 
afforded separate ratings without violating 38 C.F.R. § 4.14.  
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In the 
present case, under both the old and new rating criteria, the 
veteran's coronary artery disease, paroxysmal atrial 
tachycardia, and hypertension are all ratable under distinct 
and separate evaluation criteria, and such review must thus 
be afforded him.  

The rating schedule for evaluating cardiovascular disorders, 
including coronary artery disease, hypertensive heart and 
vascular disease, and heart rate abnormalities, was changed, 
effective January 12, 1998.  62 Fed.Reg. 65207 (1997).  As 
noted above, where a regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial process has been concluded, the version of the 
regulation more favorable to the appellant will apply unless 
Congress or the Secretary provided otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because the veteran's 
claim was initiated prior to the regulatory changes, it must 
be considered under both the old and the new rating criteria.  
However, revised statutory or regulatory provisions may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
1999); VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 
12 Vet. App. 55, 57 (1998).

1. Increased rating - Paroxysmal atrial tachycardia

Prior to the regulatory changes, the veteran's service 
connected paroxysmal atrial tachycardia was evaluated under 
Diagnostic Code 7013.  Under this code, a 10 percent rating 
was warranted for infrequent attacks, and a 30 percent rating 
was warranted for severe, frequent attacks.  38 C.F.R. 
§ 4.104, Diagnostic Code 7013 (1997).  Subsequent to the 
regulatory changes, atrial tachycardia is evaluated under 
Diagnostic Code 7010, for supraventricular arrhythmias; a 10 
percent rating is warranted for permanent atrial fibrillation 
or, one to four episodes per year of paroxysmal atrial 
fibrillation or other supraventricular tachycardia documented 
by ECG or Holter monitor studies.  A 30 percent rating is 
assigned for more than four episodes per year documented by 
ECG or Holter monitor studies.  38 C.F.R. § 4.104, Diagnostic 
Code 7010 (1999).  

For the reasons to be discussed below, a separate rating of 
10 percent, and no more, is warranted for paroxysmal atrial 
tachycardia under either the old or new rating criteria.  

As a preliminary matter, the Board notes that, based on 
several statements by treating physicians, the veteran's 
credibility as a reporter of his cardiovascular 
symptomatology is poor.  The record reflects numerous 
occasions in which, according to his doctors, he has 
exaggerated or otherwise distorted the degree of impairment 
resulting from his service connected disability.  When 
hospitalized in August 1991, he claimed numerous physical 
complaints which were "without any basis," according to his 
treating physicians.  A "prominent discrepancy" between his 
subjective complaints and his observed behavior was noted.  
In October 1991, a "hospital dependency" was noted, and his 
tendency toward somatization was described as "prominent."  
The veteran's March 1992 claims of visual hallucinations were 
called "highly questionable," according to the 
hospitalization summary.  Upon hospitalization in January 
1993, the veteran was noted to be pursuing "secondary 
gains," including avoiding work and obtaining additional 
disability benefits.  When the veteran's November 1993 
reports of chest pain were afforded full medical work-up and 
found to be non-cardiac in nature, he continued to argue 
otherwise.  In a January 1996 statement to the VA, he claimed 
to have suffered a "heart attack" in November 1993, despite 
the fact the medical records do not support this assertion.  
When confronted on this issue in April 1996 by a VA 
psychiatrist, the veteran "did not want to believe" he did 
not have coronary artery blockages, despite the lack of 
evidence in the medical record.  He has also been diagnosed 
on numerous occasions with a passive-aggressive personality 
disorder.  

Based on the evidence of record, an increased rating, in 
excess of 10 percent, is not warranted for the veteran's 
paroxysmal atrial tachycardia under the old diagnostic 
criteria.  While the veteran has at times claimed severe and 
frequent episodes of tachycardia, these episodes are not 
demonstrated in the record.  When the veteran sought VA 
hospitalization for chest pain in November 1993 and again in 
April 1996, his chest pain was found to be non-cardiac in 
nature.  On the occasion of his December 1999 VA 
cardiovascular examination, he conceded that he has not had 
an episode of tachycardia since 1992.  And the more recent 
medical records, while indicating some evidence of premature 
atrial contractions, revealed no evidence of actual 
tachycardia or atrial fibrillation.  As a preponderance of 
the evidence is against a finding of frequent and severe 
episodes of tachycardia, an increased rating is not warranted 
for this service connected disability.  

Consideration of the veteran's claim under the revised 
regulatory criteria would also not result in an increased 
rating.  While the veteran has been afforded numerous ECG 
studies, detailed above, these tests did not reveal a 
frequency of tachycardia in excess of four episodes per year.  
The clear preponderance of the evidence is against the claim.  

In conclusion, the veteran's paroxysmal atrial tachycardia 
should be rated separately at 10 percent, and no more, under 
either the old or new rating criteria.  

2. Increased initial rating - Hypertension

As is noted above, service connection for hypertension was 
awarded the veteran in 1998, and this award was made 
effective to March 1994.  The veteran has expressed 
disagreement with the initial rating assigned his 
cardiovascular disability, including hypertension.  When the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  

Hypertension is rated under Diagnostic Code 7101.  This code, 
as revised in January 1998, provides for a 10 percent 
evaluation for diastolic pressure predominantly 100 or more, 
or systolic pressure of 160 or more, or as a minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent rating is warranted 
when diastolic pressure is predominantly 110 or more, or when 
systolic pressure is predominantly 200 or more.  A 40 percent 
evaluation requires diastolic pressure of predominantly 120 
or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2004).  

Prior to the schedular changes, a 10 percent rating was 
warranted for diastolic pressure predominantly 100 or more.  
A 20 percent rating was warranted for diastolic pressure 
predominantly 110 or more, with definite symptoms.  For 
diastolic pressure predominantly 120 or more, with moderately 
severe symptoms, a 40 percent rating was warranted, and for 
diastolic pressure predominantly 130 or more, with severe 
symptoms, a 60 percent rating was warranted.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997).  

Based on the evidence of record, a separate initial rating of 
10 percent is warranted for the veteran's service connected 
hypertension.  

According to the medical evidence, the veteran is taking 
medication for his hypertension.  Under both the old and the 
new rating criteria for hypertension, the need for continuous 
medication for hypertension warrants a compensable rating of 
10 percent.  However, a rating in excess of 10 percent is not 
warranted under either criteria.  

Under both new and the old rating criteria, predominant 
diastolic pressure readings of at least 110 is required.  The 
vast majority of his blood pressure readings have shown 
diastolic pressure of less than 110; the only exception of 
record is an April 1994 VA examination report, when a 
diastolic pressure of 120 was recorded.  However, this result 
represents an anomaly and not the predominant pattern, based 
on the totality of the record, detailed above, as the 
remainder of his blood pressure readings have consistently 
reflected systolic pressure of less than 110.  

Under the new rating criteria for hypertension, systolic 
pressure readings predominantly in excess of 200 warrant an 
increased rating.  However, at no time of record has the 
veteran's systolic blood pressure readings exceeded 200.  
Therefore, an increased initial rating to 20 percent is not 
warranted under the revised rating criteria.  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
his claim for service connection has the service connected 
disability been more disabling than as currently rated.  The 
disability has, however, presented a degree of impairment 
equal to a 10 percent rating since the effective date of the 
claim.  

While other rating criteria exist for cardiovascular 
disabilities, the medical evidence does not indicate an 
analogous rating under a different diagnostic code is 
warranted.  See 38 C.F.R. § 4.20 (2004).  The remainder of 
the veteran's cardiovascular symptomatology is being rated 
under other diagnostic criteria within this decision.  

In conclusion, an increased initial rating, in excess of 10 
percent, is not warranted for the veteran's service connected 
hypertension.  

3. Increased initial rating - Coronary artery disease

The veteran also seeks an increased initial rating for his 
service connected coronary artery disease; as discussed 
above, a separate rating is warranted for this disability.  
When the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  

Coronary artery disease is rated under Diagnostic Code 7005, 
for arteriosclerotic heart disease.  Under the rating 
criteria in effect prior to January 1998, a 30 percent rating 
was warranted following typical coronary occlusion or 
thrombosis, or with a history of substantiated anginal 
attacks, with ordinary labor feasible.  A 60 percent rating 
was warranted following a typical history of acute coronary 
occlusion or thrombosis, or with a history of substantiated 
anginal attacks, with more than light manual labor not 
feasible.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).  

Subsequent to the regulatory changes, a 30 percent rating is 
awarded when a workload of greater than 5 METs (metabolic 
equivalent units) but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope or, with 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram or X-ray.  This disability 
is rated at 60 percent when there is more than one episode of 
acute congestive heart failure in the past year or, workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1999).  

In the RO's August 1998 rating decision, the veteran was 
awarded a 30 percent initial rating under Diagnostic Code 
7005 for his coronary artery disease, and this award was made 
effective to March 1994.  For the reasons to be noted below, 
an increased initial rating, in excess of 30 percent, is not 
warranted for the veteran's coronary artery disease under 
either the old or new rating criteria.  

Considering first the old rating criteria for coronary artery 
disease, the veteran has not been diagnosed with acute 
coronary occlusion or thrombosis at any time of record.  His 
November 1993 cardiac catheterization was within normal 
limits, and while he has been afforded repeated VA medical 
treatment since that time, no acute coronary occlusion or 
thrombosis was diagnosed.  His medical history also does not 
reveal a substantiated history of anginal attacks.  While the 
veteran has reported numerous episodes of chest pain, upon 
medical evaluation these were found to be non-cardiac in 
nature.  Additionally, as detailed above, the veteran has a 
tendency toward exaggeration of his medical complaints, and 
is not a reliable reporter of his symptomatology.  The 
totality of the evidence is against a 60 percent rating under 
the old rating criteria for the veteran's coronary artery 
disease.  

Likewise, under the new diagnostic criteria, an increased 
initial rating in excess of 30 percent is not warranted.  
When examined in December 1999, he was able to achieve a 
workload of 10 METS during testing, and an April 1999 
thallium test found no evidence of a perfusion defect in the 
left ventricle, and the overall result was described as 
"essentially normal."  A December 1999 VA examination 
revealed his left ventricle ejection fraction to be 54 
percent, and in September 1998 a VA physician characterized 
his coronary artery disease as "minimal."  In October 2002, 
an echocardiogram revealed a left ventricular ejection 
fraction of 55%, with no regional wall motion abnormality and 
borderline normal LV function noted.  During a thallium 
stress test, the veteran walked for 11 minutes and 36 seconds 
on a treadmill and achieved 13.7 METS, 97% of his targeted 
heart rate, and there were no new EKG changes suggestive of 
ischemia.  No perfusion defect, neither at rest nor on 
exercise, was shown.  Overall, the preponderance of the 
evidence is against an increased initial rating in excess of 
30 percent for the veteran's coronary artery disease.  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
his claim for service connection has the service connected 
disability been more disabling than as currently rated.  The 
disability has, however, presented a degree of impairment 
equal to a 30 percent rating since the effective date of the 
claim.  

In conclusion, an initial disability rating in excess of 30 
percent for the veteran's coronary artery disease is not 
warranted under either the old or new rating criteria.  

C.  Extra-schedular analysis.

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's 
disabilities so as to warrant assignment of higher 
evaluations on an extra-schedular basis.  In this regard, the 
Board notes that there is no showing that the veteran's 
disabilities have resulted in marked interference with 
employment.  In addition, there is no showing that his 
disabilities have necessitated frequent periods of 
hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

1.  Entitlement to an initial evaluation in excess of 30 
percent for coronary artery disease is denied.

2.  Entitlement to an increased evaluation for paroxysmal 
atrial tachycardia, currently evaluated as 10 percent 
disabling is denied.

3.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension is denied. 


REMAND

In a September 2000 rating decision, the RO denied the 
veteran's claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  The RO sent the veteran a letter to this 
effect the same month, along with a copy of the rating 
decision and notice of his appellate rights.  In November 
2000 the veteran submitted a statement, noting that the 
veteran was not satisfied with the decision and specifically 
arguing that he ought to be rated as 100 percent disabled 
because his service-connected disabilities prevent him from 
obtaining employment.  The Board will construe the November 
2000 statement as a timely notice of disagreement with the 
RO's September 2000 decision to deny entitlement to TDIU.  
Inasmuch as the RO has not furnished the veteran a Statement 
of the Case (SOC) that addresses this issue, a remand is 
warranted.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 
1997).

Accordingly, the Board hereby REMANDS the matter to the RO 
for the following action:

With respect to the issue of entitlement 
to TDIU, the RO should furnish the 
veteran a Statement of the Case, to 
include notification of the need, and the 
appropriate time period, in which to file 
a substantive appeal to perfect 
concerning either of the issues, in 
accordance with 38 C.F.R. § 19.30.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


